FILED
                         NOT FOR PUBLICATION
                                                                   JUL 22 2016
                  UNITED STATES COURT OF APPEALS               MOLLY C. DWYER, CLERK
                                                                U.S. COURT OF APPEALS


                         FOR THE NINTH CIRCUIT


RAVALLI COUNTY REPUBLICAN                   No.   15-35967
CENTRAL COMMITTEE; GALLATIN
COUNTY REPUBLICAN CENTRAL                   DC. No. 6:14 cv-0058 BMM
COMMITTEE; SANDERS COUNTY                   D Mont., Helena
REPUBLICAN CENTRAL
COMMITTEE; DAWSON COUNTY                    ORDER
REPUBLICAN CENTRAL
COMMITTEE; STILLWATER COUNTY
REPUBLICAN CENTRAL
COMMITTEE; RICHLAND COUNTY
REPUBLICAN CENTRAL
COMMITTEE; CARBON COUNTY
REPUBLICAN CENTRAL
COMMITTEE; FLATHEAD COUNTY
REPUBLICAN CENTRAL
COMMITTEE; MADISON COUNTY
REPUBLICAN CENTRAL
COMMITTEE; BIG HORN COUNTY
REPUBLICAN CENTRAL
COMMITTEE; MONTANA
REPUBLICAN PARTY,

            Plaintiffs-Appellants,

v.

LINDA McCULLOCH, in her official
capacity as Montana’s Secretary of State;
REGINA PLETTENBERG, in her official
capacity as the Election Administrator of
Ravalli County; CHARLOTTE MILLS, n
her official capacity as the Election
Administrator of Gallatin County; BOBBI
CHRISTENSEN, in her official capacity
as the Election Administrator of Sanders
County; SHIRLEY KREIMAN, in her
official capacity as the Election
Administrator of Dawson County;
PAULINE MISHLER, in her capacity as
the Election Administrator of Stillwater
County; STEPHANIE VERHASSELT, in
her official capacity as the Election
Administrator for Richland County; JUDY
CHRISTENSEN, in her official capacity
as the Election Administrator for Carbon
County; PAULA ROBINSON, in her
official capacity as the Election
Administrator for Flathead County;
PEGGY STEMLER, in her official
capacity as the Election Administrator for
Madison county; KIMBERLY
YARLOTT, in her official capacity as the
Election Administrator for Big Horn
County,

            Defendants-Appellees.




                  Appeal from the United States District Court
                          for the District of Montana
                   Brian M. Morris, District Judge, Presiding




                                       2
                          Submission Deferred May 4, 2016
                                 Portland, Oregon
                             Submitted July 20, 2016*

Before:      TASHIMA, TALLMAN, and HURWITZ, Circuit Judges.

      This is an appeal from the denial of a preliminary injunction. Plaintiffs’

motion sought the preliminary injunction to prohibit certain action by State

officials with respect to the then-approaching June 2016 primary election. Because

we cannot grant effective relief with respect to an election that has already taken

place, this action is moot. See Vegas Diamond Props. LLC v. FDIC, 669 F.3d 933,

936, (9th Cir. 2012) (“This action is moot becuase the activities sought to be

enjoined have already occurred and can no longer be prevented.”).

      Moreover, County Committee Plaintiffs-Appellants have voluntarily

dismissed the underlying action with prejudice. The office of a preliminary

injunction is, of course, to grant necessary injunctive relief pendente lite and its

term of office expires once the litigation comes to an end. Here, the dismissal of

the underlying action has obviated any need to consider preliminary injunctive

relief. To the extent that appellants seek to raise other or broader issues, they have




      *
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2)(C).
                                            3
now noticed another pending appeal from the order dismissing the action, in No.

16-35375, where, presumably, such questions can be litigated.

      Appeal DISMISSED. No costs.




                                        4